People v Sevaughn G. (2021 NY Slip Op 06371)





People v Sevaughn G.


2021 NY Slip Op 06371


Decided on November 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2019-13542
 (Ind. No. 2362/18)

[*1]The People of the State of New York, respondent,
vSevaughn G. (Anonymous), appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Hannah X. Scotti of counsel; Jordan S. Miller on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lenora Gerald, J.), rendered October 29, 2019, adjudicating him a youthful offender, upon his plea of guilty to robbery in the second degree, and imposing sentence.
ORDERED that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating so much of the sentence as imposed mandatory surcharges and fees; as so modified, the judgment is affirmed.
The defendant was convicted before the enactment of CPL 420.35(2-a), which permits the waiver of surcharges and fees for individuals, like the defendant, who were less than 21 years old at the time of the subject crime. This provision, however, applies retroactively to cases, such as this one, that were pending on direct appeal on the effective date of the legislation (see People v Dyshawn B., 196 AD3d 638, 641). Given the People's consent, and pursuant to the exercise of our interest of justice jurisdiction, we modify the judgment here to vacate so much of the sentence as imposed the surcharges and fees (see CPL 420.35[2-a][c]; People v Johnson, 193 AD3d 1076, 1077).
RIVERA, J.P., CHRISTOPHER, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court